J-S28039-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    GABRIEL TYLER WOOD                         :
                                               :
                       Appellant               :   No. 73 MDA 2020

         Appeal from the Judgment of Sentence Entered May 28, 2019
              in the Court of Common Pleas of Dauphin County
            Criminal Division at No(s): CP-22-SA-0000010-2019

BEFORE: BOWES, J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                         FILED DECEMBER 01, 2020

        Gabriel Tyler Wood (“Wood”) appeals from the judgment of sentence

imposed following his conviction of driving while operating privilege is

suspended or revoked.1 We affirm.

        On October 16, 2018, at approximately 7:43 a.m., Pennsylvania State

Trooper Jeffrey Black (“Trooper Black”) was dispatched to a disabled vehicle,

which was pulled over to the side of Exit 77, Linglestown Road, on Interstate

81. When he arrived at the disabled vehicle, Trooper Black observed a single

male individual standing near the vehicle.          Upon exiting his cruiser, and

approaching the disabled vehicle, Trooper Black spoke with the man, who

identified himself as Wood. Wood told Trooper Black that he was driving to


____________________________________________


1   75 Pa.C.S.A. § 1543(a).
J-S28039-20


work when his vehicle broke down. After speaking with Wood, Trooper Black

checked the vehicle’s registration and Wood’s driving history. Upon doing so,

Trooper Black discovered that Wood’s license had been suspended2 and that

Wood had no insurance. Trooper Black issued Wood citations for both driving

while operating privilege is suspended or revoked and operation of a motor

vehicle without required financial responsibility.3

        On January 10, 2019, Wood appeared before a magisterial district judge

and proceeded to a hearing on both citations. The magisterial district judge

found Wood guilty of the above-mentioned offenses and sentenced him to 30

days in the Dauphin County Prison.

        Wood filed a timely summary appeal to the Court of Common Pleas,

challenging his conviction of driving while operating privilege is suspended or

revoked. On May 28, 2019, the trial court conducted a trial de novo, during

which Wood was represented by Elizabeth A. Close, Esquire (“Attorney




____________________________________________


2  Wood’s certified driving record reveals that his driver’s license was to be
restored on June 27, 2016. See Commonwealth Exhibit 1 (Certified Driving
Record), at 2. However, on June 25, 2016, Wood was charged with driving
while operating privilege was suspended or revoked and an additional one-
year suspension became effective on September 15, 2016. Id. Since that
violation, Wood’s driver’s license has been continuously suspended through a
series of four more incidents of driving while operating privilege is suspended
or revoked, among other Motor Vehicle Code violations. See id. at 2-5.
Wood’s certified driving record indicates that, prior to the instant case, his
license was suspended through October 5, 2021. Id. at 5.

3   75 Pa.C.S.A. § 1786(f).

                                           -2-
J-S28039-20


Close”). The Commonwealth presented the testimony of Trooper Black and

admitted Wood’s certified driving record into evidence.

        Wood presented the testimony of Hailey Mehaffie (“Mehaffie”), his then-

girlfriend. Mehaffie testified that she, not Wood, was driving the vehicle that

morning. Mehaffie stated that after the vehicle broke down, she called a friend

to pick her up and left the scene because she was late for work.

        Wood also testified on his own behalf. In his testimony, Wood confirmed

that Mehaffie was driving the vehicle when it broke down, and that Mehaffie

had a friend pick her up from that location. Wood testified that he called for

a tow truck and elected to stay with the vehicle until the tow truck arrived.

Wood agreed that, sometime after he had called for the tow truck, Trooper

Black arrived on scene and issued the above-mentioned citations.

        At the conclusion of the trial de novo, the trial court found Wood guilty

of driving while operating privilege is suspended or revoked. On the same

day, the trial court sentenced Wood to a period of 60 days to 6 months in the

Dauphin County Prison, and ordered Wood to pay a fine of $1,000.00.

        Wood, through Attorney Close, filed a Notice of Appeal on June 28,

2019. Attorney Close filed a Statement of Intent to file an Anders4 Brief in

lieu of a Pa.R.A.P. 1925(b) concise statement of errors complained of on

appeal. The trial court declined to file a Pa.R.A.P. 1925(a) Opinion. On August


____________________________________________


4   Anders v. California, 386 U.S. 738 (1967).


                                           -3-
J-S28039-20


16, 2019, in a per curiam Order, this Court quashed Wood’s appeal as

untimely filed.

        Subsequently, on August 26, 2019, James J. Karl, Esquire, entered his

appearance on behalf of Wood and timely filed a Petition for Relief pursuant

to the Post Conviction Relief Act (“PCRA”).5 The PCRA Petition alleged that

Attorney Close was per se ineffective for failing to file a timely notice of appeal

for Wood. On December 30, 2019, the PCRA court granted the PCRA Petition

and reinstated Wood’s post-sentence motion and direct appeal rights, nunc

pro tunc. After some deliberation, the trial court re-appointed the Dauphin

County Public Defender’s Office to represent Wood. Attorney Close re-entered

her appearance on behalf of Wood and filed the instant timely Notice of

Appeal.6, 7




____________________________________________


5   42 Pa.C.S.A. §§ 9541-9546.

6   Attorney Close did not file a post-sentence motion on Wood’s behalf.

7  On January 8, 2020, Attorney Close filed a Statement of Intent to file an
Anders Brief in lieu of a Pa.R.A.P. 1925(b) concise statement of errors
complained of on appeal. Attorney Close subsequently filed, in this Court, an
Anders Brief and an Application to Withdraw as Counsel. During this Court’s
independent review of the record, we determined that a non-frivolous issue
existed as to whether Wood had actual notice that his license was suspended.
Commonwealth v. Wood, 73 MDA 2020 (Pa. Super. filed September 24,
2020) (unpublished memorandum at 11-12). We ordered Attorney Close to
file either an appellate brief, or a new application to withdraw from
representation and an Anders brief addressing this issue. Id. at 12. The
parties supplemented the record with Wood’s certified driving record.
Additionally, Wood has filed an appellate brief with this Court.

                                           -4-
J-S28039-20


       Wood now presents the following claim for our review: “In a prosecution

for driving under suspension, was not the evidence insufficient to sustain the

conviction when the Commonwealth failed to prove that [Wood] had actual

notice of the suspension?”          Brief for Appellant at 4 (some capitalization

omitted).

       Wood argues that the Commonwealth failed to present sufficient

evidence that Wood had actual notice of his license suspension. Id. at 15-17.

Wood acknowledges that his driving record reveals that the Pennsylvania

Department of Transportation (“PennDOT”) mailed him a notice of license

suspension. Id. at 21. However, Wood, relying on this Court’s decision in

Commonwealth v. Crockford, 660 A.2d 1326 (Pa. Super. 1995) (en banc),

asserts that merely demonstrating that the notice of license suspension was

mailed is insufficient to establish actual notice. Brief for Appellant at 16-18.

Additionally, Wood asserts that the “rebuttable presumption” set forth in

Crockford8 is inapplicable to his case and, instead, this Court should view the

“totality of the evidence.”            Id. at 20-21.     Wood claims that the

Commonwealth’s only evidence is his certified driving record. Id. at 19. Wood

acknowledges that he did not present a driver’s license to Trooper Black, but

contends that this is not dispositive of his claim, because the “Commonwealth


____________________________________________


8 In Crockford, this Court applied a rebuttable presumption analysis to
determine whether the Commonwealth had proven beyond a reasonable doubt
that the defendant had actual notice of his license suspension. Crockford,
660 A.2d at 1334.

                                           -5-
J-S28039-20


… did not produce any evidence concerning [] Wood’s possession or non-

possession of a driver’s license at the scene.” Id.

      When examining a challenge to the sufficiency of the evidence, we

adhere to the following standard of review:

      The standard we apply in reviewing the sufficiency of the evidence
      is whether[,] viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying [the above] test, we may not
      weigh the evidence and substitute our judgment for the fact-
      finder. In addition, we note that the facts and circumstances
      established by the Commonwealth need not preclude every
      possibility of innocence. Any doubts regarding a defendant’s guilt
      may be resolved by the fact-finder unless the evidence is so weak
      and inconclusive that as a matter of law no probability of fact may
      be drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proving every element of the crime
      beyond a reasonable doubt by means of wholly circumstantial
      evidence. Moreover, in applying the above test, the entire record
      must be evaluated and all evidence actually received must be
      considered. Finally, the [trier] of fact[,] while passing upon the
      credibility of witnesses and the weight of the evidence produced
      is free to believe all, part or none of the evidence.

Commonwealth v. Smith, 97 A.3d 782, 790 (Pa. Super. 2014) (citation

omitted).

      In order to establish a violation of driving while operating privilege is

suspended or revoked, section 1543(a) of the Motor Vehicle Code provides

that, “[e]xcept as provided in subsection (b), any person who drives a motor

vehicle on any highway or trafficway of this Commonwealth after the

commencement of a suspension, revocation or cancellation of the operating

privilege and before the operating privilege has been restored is guilty of a


                                      -6-
J-S28039-20


summary      offense[.]”     75     Pa.C.S.A.     §   1543(a).     Additionally,   the

Commonwealth must demonstrate that the defendant had actual notice that

his license was suspended or revoked. Commonwealth v. Baer, 682 A.2d

802, 805 (Pa. Super. 1996); see also Commonwealth v. Kane, 333 A.2d

925, 927 (Pa. 1975) (stating that it is necessary for the Commonwealth to

prove that the accused had actual notice of suspension in order to sustain a

conviction   of   driving   while    under      suspension);     Commonwealth       v.

McDonough, 621 A.2d 569, 572 (Pa. 1993) (explaining that the Kane Court’s

holding applies to the current statute, 75 Pa.C.S.A. § 1543).

      In determining what factors may be considered to determine whether

an individual had actual notice of license suspension, our Supreme Court has

stated the following:

      Factors that a finder of fact may consider in determining
      circumstantially or directly whether a defendant had actual notice
      of his or her suspension include, but are not limited to, evidence
      that the defendant was verbally or in writing apprised of the
      license suspension during the trial or a plea, statements by the
      accused indicated knowledge that he or she was driving during the
      period in which his or her license had been suspended, evidence
      that PennDOT sent by mail the notice of the suspension to
      appellant’s current address, evidence that PennDOT’s notice of
      suspension was not returned as undeliverable, attempts by the
      accused to avoid detection or a citation, and any other conduct
      demonstrating circumstantially or directly appellant’s knowledge
      of the suspension or awareness of guilt.

Commonwealth v. Zimmick, 653 A.2d 1217, 1221 (Pa. 1995) (citation

omitted); see also Kane, 333 A.2d at 926 (stating that mailing the notice of

suspension, without more, is insufficient to prove actual notice). Actual notice


                                        -7-
J-S28039-20


“may take the form of a collection of facts and circumstances that allow the

fact finder to infer that a defendant has knowledge of suspension.”

Crockford, 660 A.2d at 1330-31.

      Here, at the trial de novo, Wood did not challenge whether the

Commonwealth had presented sufficient evidence that Wood had actual notice

of his license suspension.   The Commonwealth presented a single piece of

evidence regarding notice of Wood’s suspension: his certified driving record.

See N.T. (Summary Appeal), 5/28/19, at 9; see also Commonwealth Exhibit

1 (Certified Driving Record), at 5. Wood’s certified driving record reveals a

history of six license suspensions and indicates that all of the notices of

suspension were mailed to Wood. See Commonwealth Exhibit 1 (Certified

Driving Record), at 1-5; see also Commonwealth v. Harden, 103 A.3d 107,

114 (Pa. Super. 2014) (stating that an appellant’s history of suspensions for

previous violations, as detailed in his driving record, supports an inference of

actual knowledge of his license suspension). Additionally, Wood testified in

his defense, and stated that he did not produce a driver’s license to Trooper

Black when requested. See N.T. (Summary Appeal), 5/28/19, at 25; see

also Commonwealth v. Dietz, 621 A.2d 160, 162-63 (Pa. Super. 1993)

(holding that a defendant’s failure to possess a current license at the time of

the incident is presumptive knowledge of suspension); Harden, 103 A.3d at

114-15 (stating that sufficient evidence of actual notice existed where the

defendant “had a long history of license suspensions, [had] failed to present


                                     -8-
J-S28039-20


a driver’s license during the traffic stop” and the certified driving record

reflected that notice of the driver’s license suspension had been mailed to the

defendant).

      Evidence that PennDOT mailed the notice of suspension to Wood,

together with the surrounding circumstances, is sufficient to establish that

Wood had actual notice that his license was suspended. See Smith, supra;

Crockford, 660 A.2d at 1330-31; Harden, 103 A.3d at 114-15. Accordingly,

we cannot grant Wood relief on this claim.

      Judgment of sentence affirmed.

      Judge Olson joins the memorandum.

      Judge Bowes concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/1/2020




                                     -9-